                                         Case 2:18-bk-20151-ER         Doc 1396 Filed 01/28/19 Entered 01/28/19 18:26:10             Desc
                                                                         Main Document    Page 1 of 6


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   SAM J. ALBERTS (pro hac vice)
                                               sam.alberts@dentons.com
                                           4   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           6   Attorneys for the Chapter 11 Debtors and
                                               Debtors In Possession
                                           7
                                                                    UNITED STATES BANKRUPTCY COURT
                                           8               CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9   In re                                         Lead Case No. 2:18-bk-20151-ER
                                          10   VERITY HEALTH SYSTEM OF                       Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,                     Case No. 2:18-bk-20162-ER
                                          11                                                 Case No. 2:18-bk-20163-ER
                                                     Debtors and Debtors In                  Case No. 2:18-bk-20164-ER
         DENTONS US LLP




                                          12   Possession.                                   Case No. 2:18-bk-20165-ER
            (213) 623-9300




                                                                                             Case No. 2:18-bk-20167-ER
                                          13    Affects All Debtors                         Case No. 2:18-bk-20168-ER
                                                                                             Case No. 2:18-bk-20169-ER
                                          14    Affects Verity Health System of             Case No. 2:18-bk-20171-ER
                                                 California, Inc.                            Case No. 2:18-bk-20172-ER
                                          15    Affects O’Connor Hospital                   Case No. 2:18-bk-20173-ER
                                                Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20175-ER
                                          16    Affects St. Francis Medical Center          Case No. 2:18-bk-20176-ER
                                                Affects St. Vincent Medical Center          Case No. 2:18-bk-20178-ER
                                          17    Affects Seton Medical Center                Case No. 2:18-bk-20179-ER
                                                Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20180-ER
                                          18    Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20181-ER
                                                 Foundation                                  Hon. Judge Ernest M. Robles
                                          19    Affects St. Francis Medical Center of
                                                 Lynwood Foundation                          DEBTORS’ REQUEST TO STRIKE OR, IN THE
                                          20    Affects St. Vincent Foundation              ALTERNATIVE, OVERRULE CALIFORNIA
                                                Affects St. Vincent Dialysis Center, Inc.   NURSES ASSOCIATION UNAUTHORIZED
                                          21    Affects Seton Medical Center                “SUR-REPLY” TO DEBTORS’ OMNIBUS
                                                 Foundation                                  REPLY IN SUPPORT OF MOTIONS UNDER §
                                          22    Affects Verity Business Services            1113 OF THE BANKRUPTCY CODE
                                                Affects Verity Medical Foundation
                                          23    Affects Verity Holdings, LLC
                                                Affects De Paul Ventures, LLC               [Relates to Docket Nos. 1182, 1269, 1332 and 1386]
                                          24    Affects De Paul Ventures - San Jose         Hearing:
                                                 Dialysis, LLC                               Date:     January 30, 2019
                                          25
                                                                                             Time:     10:00 am
                                                         Debtors and Debtors In              Location: Courtroom 1568
                                          26   Possession.                                             255 E. Temple St., Los Angeles, CA
                                          27

                                          28



                                               110091889\V-2
                                         Case 2:18-bk-20151-ER        Doc 1396 Filed 01/28/19 Entered 01/28/19 18:26:10                   Desc
                                                                        Main Document    Page 2 of 6


                                           1            Verity Health System of California, Inc., a California nonprofit public benefit corporation

                                           2   and the Debtor herein (“Verity”), and the above-referenced affiliated debtors, the debtors and

                                           3   debtors in possession in the above-captioned chapter 11 bankruptcy cases (collectively, the

                                           4   “Debtors”), hereby file this response to the unauthorized “Sur-reply” filed by the California

                                           5   Nurses Association (“CNA”), on January 28, 2019 [Docket Nos. 1386] (the “Surreply”), and, in

                                           6   response, state as follows:

                                           7            The Surreply is a last-minute, unauthorized and unpersuasive attempt to relitigate issues

                                           8   and facts that were already raised (or could have raised previously) by CNA and are otherwise

                                           9   irrelevant to the § 1113 Motions pending before this Court. The fact that it is last-minute (filed
                                          10   less than 48 hours before the hearing) is self-evident, and it is unauthorized because the Court has
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   not granted leave to file a surreply and “the Bankruptcy Rules [do not] provide for a [party to file
         DENTONS US LLP




                                          12   a] surreply.” See Fed. R. Bankr. P. 9014 & 6006; see In re Whitaker, 2011 WL 4790755, at *2
            (213) 623-9300




                                          13   (Bankr. N.D. Ga. Sept. 30, 2011) (noting party should have sought to “obtain permission,” if it

                                          14   wished to file a surreply). The Rules do not so provide because “[c]ourts generally view motions

                                          15   for leave to file a sur-reply with disfavor,” Hill v. England, 2005 WL 3031136, at * 1 (E.D. Cal.

                                          16   Nov. 8, 2005), because “they usually are a strategic effort by the nonmovant to have the last word

                                          17   on a matter” after briefing has closed. Avery v. Barsky, 2013 WL 1663612, at *2 (D. Nev. Apr.

                                          18   17, 2013) (citing Lacher v. W., 147 F.Supp.2d 538, 539 (N.D. Tex. 2001)). Here, especially,

                                          19   when the Court entered an order [Docket No. 1153] establishing briefing deadlines for § 1113
                                          20   matters and conspicuously did not include any date for the filing of surreplies, the Court should

                                          21   strike the Surreply in its entirety or, in the alternative, overrule it and give it no weight. See In re

                                          22   Mark Twain Marine Indus., Inc., 115 B.R. 948, 954–55 (Bankr. N.D. Ill. 1990) (striking surreply

                                          23   filed without leave after briefing deadline established in court order).

                                          24            Regardless, the Surreply is unpersuasive as a matter of fact and law. The first and central

                                          25   contention by CNA is that it recently received copies of indications of interest (“IOIs”) from

                                          26   parties who initially expressed an interest in either the entirety of Verity’s assets and/or indicate

                                          27   they may wish to assume collective bargaining agreements and pensions. CNA then attempts to

                                          28


                                                                                                -1-
                                               110091889\V-2
                                         Case 2:18-bk-20151-ER       Doc 1396 Filed 01/28/19 Entered 01/28/19 18:26:10                  Desc
                                                                       Main Document    Page 3 of 6


                                           1   assert that this information establishes “bad faith” by the Debtors to justify denial of their request

                                           2   to modify the CNA CBA under § 1113. This argument fails for several reasons.

                                           3            First and foremost, CNA’s assertion is without merit because none of these parties ever

                                           4   submitted a bid. This fact alone is fatal to CNA’s argument because these parties never put

                                           5   forward a bid and the only bidder was Santa Clara County (“SCC”), which indisputably cannot

                                           6   take CNA’s CBA.

                                           7            Second, similarly fatal to CNA’s assertion of “bad faith” is that the existence of the

                                           8   indications of interest were disclosed months ago in papers filed with the Court, including in

                                           9   connection with Debtors’ 1113 Motions. See Moloney Declaration [in support of the Bidding
                                          10   Procedures Motion] [Docket No. 394, Oct. 3, 2018] (“Some of the potential buyers that evaluated
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   acquiring the Santa Clara County assets were interested in acquiring the entire Verity Health
         DENTONS US LLP




                                          12   System [. . .]”); see also James Moloney Declaration in Support of 1113 Motions [Docket No.
            (213) 623-9300




                                          13   1194, at ¶ 5]. In the Moloney Declaration attached to the Sale memorandum, [Docket No. 1041,

                                          14   Dec. 12, 2018], Mr. Moloney testified, at ¶ 6, that:

                                          15                   Seven parties submitted proposals to purchase, in the aggregate or
                                                               in full, the Assets (the “Proposal Parties”). These proposals
                                          16                   included proposals to (i) acquire the real estate assets of one
                                                               campus; (ii) acquire only O’Connor Hospital, Saint Louise
                                          17                   Regional Medical Center and the DePaul Campus and related assets
                                                               (“Santa Clara Assets”); and (iii) acquire Santa Clara Assets in
                                          18                   conjunctions with all other hospital and related assets of Verity
                                                               Health. Cain has stayed in contact with the Proposal Parties
                                          19                   regarding the Bidding Procedure Order throughout these cases,
                                                               including after the APA was signed and after the Bidding
                                          20                   Procedures Order was entered. The APA was the result of extensive
                                                               negotiations and documentation between the Debtors and the
                                          21                   County.
                                          22            In the James Moloney Declaration in Support of 1113 Motions [Docket No. 1194], Mr.

                                          23   Moloney states (at ¶¶ 2, 13, respectively):

                                          24                   Verity, with the assistance of Cain and its other advisors, evaluated
                                          25                   the proposals for whole system purchases and the proposals for
                                                               only certain assets, and determined that the expected net proceeds
                                          26                   would be higher if the Verity assets were sold separately as opposed
                                                               to the entire Verity Health System to a single buyer.
                                          27
                                                               Throughout the [bankruptcy] sale process, Verity’s preference was
                                          28
                                                               that its collective bargaining agreements for employees of the


                                                                                               -2-
                                               110091889\V-2
                                         Case 2:18-bk-20151-ER        Doc 1396 Filed 01/28/19 Entered 01/28/19 18:26:10               Desc
                                                                        Main Document    Page 4 of 6


                                           1                   Hospitals be assumed, in whole or in part and this preference was
                                                               expressed in the CIM used to communicate with interested parties.
                                           2                   However, no party, including Alternate Bidder A or Alternate
                                           3                   Bidder B, expressed interest in assuming the collective bargaining
                                                               agreements. No party submitted a bid whereby it sought to assume
                                           4                   any of these collective bargaining agreements.

                                           5            Moreover, CNA’s objections filed in connection with the sale to SCC [Docket Nos. 465;

                                           6   1061] demonstrate it was fully aware of the Sale process and the existence of other interested

                                           7   parties. Also, as early as October 17, 2018, the Debtors stated that they would “provide potential

                                           8   bidders with any information the Union Objectors wish to provide and invited all unions to

                                           9   engage with and provide information to any and all potential buyers. [Docket No. 561 at 10-11.]

                                          10   Therefore, for CNA to assert surprise as to the existence of such interested parties who did not bid
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   is unjustified and does not merit denial of the § 1113 Motion.
         DENTONS US LLP




                                          12            Third, as demonstrated by the papers filed in connection with the Debtor’s Omnibus
            (213) 623-9300




                                          13   Reply [Docket No. 1332], the Debtors repeatedly sought to engage with and enter into a

                                          14   confidentiality agreement (a “CA”) with CNA, to which it refused to respond. Notwithstanding

                                          15   CNA’s failure to provide any specific requests for information or to enter into a CA, the Debtors

                                          16   voluntarily provided copies of the IOIs to CNA when the Debtors had reached agreement with

                                          17   SEIU that permitted production of the IOIs (with the names of the parties redacted). As such,

                                          18   CNA’s assertion that it “acquired additional information from the Debtor since filing its

                                          19   Objection,” plays fast and loose with the facts. More importantly, it does not justify the filing of

                                          20   the Surreply or change the essential facts that show that there was no other bidder for the Santa

                                          21   Clara assets, that the only bidder (SCC) would not and could not take any CBAs and that, upon

                                          22   Closing of the Sale, the Debtors will no longer own these assets or have need for employees at

                                          23   those facilities or the CBAs that cover them.

                                          24            Although not relevant to the pending § 1113 Motions and plainly an attempt to collaterally

                                          25   attack the approved Sale, it should be noted that CNA misinforms the Court as to what is actually

                                          26   contained in the IOIs. For example, CNA asserts that “Entity B stated it would pay $265 million

                                          27   for the Purchased Assets, honor the existing CBAs with modifications regarding the pension

                                          28   plans, and would grant the former Verity employees it hired vesting credit in its pension plan



                                                                                               -3-
                                               110091889\V-2
                                         Case 2:18-bk-20151-ER        Doc 1396 Filed 01/28/19 Entered 01/28/19 18:26:10              Desc
                                                                        Main Document    Page 5 of 6


                                           1   based on their credited service in Verity’s plans.” [Docket No. 1385, at 2]. This assertion is

                                           2   misleading in that the referenced IOI is actually more equivocal, because it only states that

                                           3   “[Buyer party would] (a) recognize existing unions and negotiate in good faith to develop new

                                           4   CBAs consistent with the terms (wages, benefits, etc.) of other [Buyer hospitals’] CBAs with

                                           5   these same unions; or (b) accept assignment of existing CBAs, provided certain limited

                                           6   modifications can be made to those CBAs as a condition of assignment.” [Docket No. 1386-6 at

                                           7   15]. Regardless, it is irrelevant what Entity B might have said or done because when it came time

                                           8   to actually submit a bid, it did not do so.1 For the same reason, it is irrelevant whether Entity A

                                           9   suggested a willingness to assume pension liabilities (as CNA asserts in Section C) because
                                          10   Entity A never bid.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11            CNA’s contention that it (and SEIU) attempted to negotiate a settlement with the Debtors
         DENTONS US LLP




                                          12   and provided “counteroffers” is misleading. Although SEIU has recently provided the Debtors
            (213) 623-9300




                                          13   with a counteroffer (to which the Debtors have responded), CNA has not submitted a counteroffer

                                          14   and it has failed to provide any evidence of one. Indeed, the facts demonstrate that CNA has not

                                          15   provided the Debtors with a counterproposal notwithstanding the Debtors repeated invitations to

                                          16   CNA. [Docket 1386-1]. With respect to negotiations, the written record shows that CNA has

                                          17   paid casual lip service to the Debtors’ repeated offers to negotiate. [Docket Nos. 1386-1; 1386-2]

                                          18            Finally, CNA’s last argument, contained in Section D, is a transparent attempt relitigate

                                          19   the meaning of cases that CNA previously argued in its Objection. As such, this arguments is
                                          20   improperly raised and, as previously demonstrated, without merit.

                                          21   ///

                                          22   ///

                                          23   ///

                                          24

                                          25

                                          26   1
                                                Similarly baseless is CNA’s assertion that “[e]ven more troubling is that Entity B would have
                                               paid more money for the Purchased Assets ($265 million compared to the County’s bid of $235
                                          27
                                               million) and given Verity’s employees vesting credits in it pension plan based upon their prior
                                          28   credited service as Verity employees.” Surreply, at 5. It is, however, without dispute that Entity
                                               B never submitted a bid on these or any other terms.

                                                                                              -4-
                                               110091889\V-2
                                         Case 2:18-bk-20151-ER          Doc 1396 Filed 01/28/19 Entered 01/28/19 18:26:10            Desc
                                                                          Main Document    Page 6 of 6


                                           1            WHEREFORE, the Debtors request that the Court (i) strike or otherwise overrule the

                                           2   Surreply, (ii) grant the § 1113 Motion and, (iii) grant all further relief as warranted by law and

                                           3   equity to the Debtors.

                                           4   Dated: January 28, 2019                           DENTONS US LLP
                                                                                                 SAMUEL R. MAIZEL
                                           5                                                     TANIA M. MOYRON
                                                                                                 SAM J. ALBERTS
                                           6
                                                                                                 By     /s/ Tania M. Moyron
                                           7                                                                Tania M. Moyron
                                           8                                                     Attorneys for the Chapter 11 Debtors and
                                           9                                                     Debtors In Possession

                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11
         DENTONS US LLP




                                          12
            (213) 623-9300




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                                                             -5-
                                               110091889\V-2
